402 F.2d 270
James A. TOTTON d/b/a Totton and Dunn Company, Plaintiff-Appellant,v.LOCAL 43 OF UNITED ASSOCIATION OF JOURNEYMEN, etc., Defendant-Appellee.
No. 17778.
United States Court of Appeals Sixth Circuit.
May 9, 1968.
Certiorari Denied October 21, 1968.

See 89 S.Ct. 239.
Sizer Chambliss, Chattanooga, Tenn., Jac Chambliss, Chattanooga, Tenn., on brief; Chambliss, Hodge, Bahner & Crawford, Chattanooga, Tenn., of counsel, for appellant.
S. Del Fuston, Chattanooga, Tenn., King & Fuston, Chattanooga, Tenn., of counsel, for appellee.
Before WEICK, Chief Judge, and McCREE and COMBS, Circuit Judges.

ORDER

1
The company has appealed from a judgment of the District Court holding that the language of a collective bargaining agreement provided for binding arbitration of all grievances except jurisdictional disputes. The parties had submitted to a joint conference board the question whether the union had a right to cancel the collective bargaining agreement on the ground that the employer had violated its provisions. The joint conference board found in favor of the union and the District Judge held the company was bound by the decision.


2
Upon consideration, the judgment of the District Court is affirmed for the reasons stated in the District Judge's memorandum opinion.